DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
Response to Amendment
Applicant’s amendments with respect to claims filed on 11/07/2019 have been entered.  Claims 1-8, 10-15 and 17-21 remain pending in this application and are in condition for allowance.  
Information Disclosure Statement
The information disclosure statements filed on 03/31/2020, 06/29/2020, 11/10/2020, 02/24/2021 and 07/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Statement of Reason for Allowance
Claims 1-8, 10-15 and 17-21 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding claims 1, 6 and 13 the prior art of record, Gorman et al. (Pub. No. 2004/0064008) and Dilanni et al. (Pub. No. 2005/0238507) is the closest prior art but does not teach or otherwise render obvious in combination with all claim limitations:
“a clutch mechanism coupled to the drive wheel, wherein the clutch mechanism is configured to allow the nut to pass through the clutch mechanism when the clutch mechanism is disengaged, and wherein the clutch mechanism is configured to grip the nut when the clutch mechanism is engaged such that the drive wheel rotates the nut to bias the of claim 1;
“a clutch mechanism coupled to the drive wheel, the clutch mechanism including a clutch of claim 6 and
“a clutch mechanism including a clutch spring positioned within a bore of the drive wheel, holding the clutch spring in a disengaged position from the second elongated member; filling the fluid reservoir with fluid;  4Application No.: 16/552,492Attorney Docket No. 8182.0117C2 passing the second elongated member through the clutch mechanism such that the plunger is biased within the reservoir; releasing the clutch spring from the disengaged position; and engaging the second elongated member with the clutch spring” of claim 13.
Gorman et al. teaches a plunger (36, Fig. 3), drive rod (12, Fig. 3), a nut (18, Fig. 3), a reservoir (22, Fig. 3) but does not specifically teach the aforementioned allowable subject matter of claims 1, 6 and 13.
Dilanni et al. teaches a plunger (see Fig. 12A), a drive rod (252, Fig. 12A), a nut (242, Fig. 12A), a drive wheel (256, Fig. 10) but does not specifically teach the aforementioned allowable subject matter of claims 1, 6 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783